J-S24039-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,              :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                   Appellee                    :
                                               :
                       v.                      :
                                               :
    DARON DAVIS,                               :
                                               :
                   Appellant                   :       No. 1972 EDA 2019

               Appeal from the PCRA Order Entered June 17, 2019
              in the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): No. CP-51-CR-0001064-2017

BEFORE:      BENDER P.J.E., STABILE, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                          Filed: October 29, 2020

        Daron Davis (Appellant) appeals from the June 17, 2019 order

dismissing his petition filed pursuant to the Post Conviction Relief Act (PCRA),

42 Pa.C.S. §§ 9541-9546. We affirm.

        The PCRA court provided the following factual background.

        On November 23, 2016, at approximately 10:45 p.m.,
        Philadelphia police responded to a radio call for a shooting at 16th
        and Diamond Streets. Upon their arrival at 1530 West Diamond
        Street, officers were flagged down by the victim, who was
        suffering from gunshot wounds to the left shoulder as well as the
        right leg. Medics transported the victim to Hahnemann Hospital[,
        where he was treated for his injuries].

              On November 26, 2016, at approximately 3:36 p.m., there
        was a home invasion in New Britain Township, which is located in
        Bucks County. On that date, Appellant and another individual
        unlawfully entered a man’s home, robbed him, and cut his throat[,
        nearly killing him]. Detectives in Bucks County developed
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S24039-20


        Appellant as a suspect and questioned him. During the
        interrogation, Appellant admitted to his role in the home invasion.
        Appellant also told the detectives he was involved in a shooting in
        Philadelphia, which had occurred on November 23, 2016.
        Appellant explained that he shot the victim in retaliation for the
        victim’s refusal to return a gun to Appellant’s friend.

PCRA Court Opinion, 12/2/2019, at 2 (footnote and citations to the record

omitted; capitalization altered); see also N.T., 10/10/2017, at 9-11.

        Based on the foregoing, the Commonwealth presented the matter to an

indicting grand jury, which returned an indictment. Appellant was charged

with attempted murder, conspiracy, aggravated assault, simple assault,

possession of instrument of crime (PIC), recklessly endangering another

person (REAP), and two firearms offenses. On October 10, 2017, Appellant

entered a negotiated guilty plea to attempted murder, conspiracy, and two

firearms offenses.1 He was sentenced that same day to an aggregate sentence

of 15 to 30 years of incarceration.2 Appellant did not file post-sentence

motions or a direct appeal.

        On February 23, 2018, Appellant pro se timely filed the instant PCRA

petition asserting, inter alia, that he was “unlawfully induced to plead guilty

under duress” and that counsel was ineffective for failing to investigate his
____________________________________________


1   The remaining charges were nolle prossed.

2 The trial court accepted the negotiated sentence recommended by the
Commonwealth. Appellant was sentenced to 15 to 30 years of incarceration
for attempted murder, to run concurrently to 10 to 20 years of incarceration
for conspiracy, and no further penalty for the firearms offenses. This sentence
was set to run concurrently to the sentence imposed in Appellant’s Bucks
County case at docket number CP-09-CR-0000596-2017.



                                           -2-
J-S24039-20



case, failing to file post-sentence motions, and forcing him to plead guilty.

PCRA Petition, 2/23/2018, at 4-5. More specifically, Appellant claimed he told

counsel he wanted to withdraw his guilty plea because it was not knowing,

intelligent, or voluntary, but rather “was under duress of force because [his]

trial counsel was ineffective[,] incompetent[,] unprofessional[,] and not

prepared for trial” and his “attorney [] guided [him] into taking the open[3]

plea knowing [he] didn’t understand all the circumstances of the entire plea

and waiving all [his] appeal and trial rights.” Id. at 5. Appellant also contended

that the trial court failed to colloquy him properly. Id. at 6.

        Thereafter, counsel was appointed and filed an amended PCRA petition,

alleging Appellant’s guilty plea was unlawfully induced, and ineffective

assistance of counsel “for failing to argue that the indictment returned by the

grand jury should have been dismissed” and “for causing [Appellant] to enter

an involuntary or unknowing plea.” Amended PCRA Petition, 10/15/2018, at

3. Attached to his amended petition was a memorandum of law in support

thereof. Therein, Appellant argued, inter alia, that due to counsel’s lack of

time spent investigating his case, “counsel’s only tactic was to pressure him

to accept the plea bargain” and Appellant was “fearful and felt he had no

choice but to acquiesce to a guilty plea.” Id. at 12. Appellant further claimed

that “the guilty plea was not only against his better judgment, but also induced




____________________________________________


3   As stated supra, Appellant’s plea was negotiated.

                                           -3-
J-S24039-20



by the more overpowering collective will of trial counsel and the [trial court].”

Id. at 14.

        The Commonwealth filed a motion to dismiss the PCRA petition. The

Commonwealth assailed Appellant’s petition based on Appellant’s extensive

written and oral guilty plea colloquy. Commonwealth’s Motion to Dismiss,

3/7/2019, at 5-9. On June 17, 2019, the PCRA court granted the

Commonwealth’s motion and dismissed Appellant’s PCRA petition.4

        This timely filed notice of appeal followed.5 On appeal, Appellant asks

us to review whether the PCRA court erred in dismissing the PCRA petition

without a hearing where he contends his guilty plea was unlawfully induced

and trial counsel was ineffective for causing Appellant to enter an involuntary

or unknowing plea. Appellant’s Brief at 7.6

        We begin with our standard of review.


____________________________________________


4 It is unclear from the record whether the PCRA court issued notice of its
intent to dismiss Appellant’s PCRA petition without a hearing, as required by
Pa.R.Crim.P. 907. The Rule 907 notice does not appear in the record, but the
PCRA court’s order denying and dismissing the petition states “907 Notice Sent
April 2019.” Order, 6/17/2019. Appellant states in his brief that the notice was
issued on May 13, 2019. Appellant’s Brief at 12. In any event, Appellant has
not raised this issue on appeal, and thus has waived any potential defect in
notice. Commonwealth v. Zeigler, 148 A.3d 849, 852 n.2 (Pa. Super. 2016)
(citation omitted) (holding Zeigler’s failure to raise on appeal PCRA court’s
failure to provide Rule 907 notice results in waiver of claim).

5   Both Appellant and the PRCA court complied with Pa.R.A.P. 1925.

6Appellant states in his brief that he has abandoned his claim that counsel
was ineffective for failing to argue that the grand jury indictment should have
been dismissed. Appellant’s Brief at 8 n.1.

                                           -4-
J-S24039-20


             This Court analyzes PCRA appeals in the light most favorable
      to the prevailing party at the PCRA level. Our review is limited to
      the findings of the PCRA court and the evidence of record and we
      do not disturb a PCRA court’s ruling if it is supported by evidence
      of record and is free of legal error. Similarly, we grant great
      deference to the factual findings of the PCRA court and will not
      disturb those findings unless they have no support in the record.
      However, we afford no such deference to its legal conclusions.
      Where the petitioner raises questions of law, our standard of
      review is de novo and our scope of review is plenary. Finally, we
      may affirm a PCRA court’s decision on any grounds if the record
      supports it.

Commonwealth v. Benner, 147 A.3d 915, 919 (Pa. Super. 2016) (quoting

Commonwealth v. Perry, 128 A.3d 1285, 1289 (Pa. Super. 2015)).

             It is well settled that “[t]here is no absolute right to an
      evidentiary hearing on a PCRA petition, and if the PCRA court can
      determine from the record that no genuine issues of material fact
      exist, then a hearing is not necessary.” Commonwealth v.
      Jones, 942 A.2d 903, 906 (Pa. Super. 2008). “[T]o obtain
      reversal of a PCRA court’s decision to dismiss a petition without a
      hearing, an appellant must show that he raised a genuine issue of
      fact which, if resolved in his favor, would have entitled him to
      relief, or that the court otherwise abused its discretion in denying
      a hearing.” Commonwealth v. Hanible, [] 30 A.3d 426, 452
      ([Pa.] 2011).

Commonwealth v. Maddrey, 205 A.3d 323, 328 (Pa. Super. 2019).

      Appellant’s first issue contends he was unlawfully induced to plead

guilty. Appellant’s Brief at 15-18. Specifically, he argues that counsel exerted

pressure to force him to plead guilty because he “only met his attorney briefly

on the day of the hearing, not long before the hearing began[;] he was

pressured into pleading guilty in his short meeting with the attorney before

the hearing[;] and his counsel was ineffective.” Id. at 15. Appellant

acknowledges that he answered in the negative when asked if he was forced


                                     -5-
J-S24039-20


or felt threatened to enter his guilty plea, but states “he did so out of fear and

lack of potential choices.” Id. He further asserts that he answered

affirmatively that he was satisfied with information and advice from counsel

because he did not know “he had the ability to say that he was not.” Id. at

15-16. Appellant also claims he “continually asserted his innocence” to both

counsel and the trial court. Id. at 16. Finally, he contends that although he

had been involved in the juvenile court system, he was only age 20 and

unfamiliar with adult court. Id.

      We consider this issue mindful of the following. Under the PCRA, the

petitioner must plead and prove by a preponderance of evidence that his

conviction or sentence resulted from a guilty plea “unlawfully induced where

the circumstances make it likely that the inducement caused the petitioner to

plead guilty and the petitioner is innocent.” 42 Pa.C.S. § 9543(a)(2)(iii). “A

valid guilty plea must be knowingly, intelligently, and voluntarily entered.”

Commonwealth v. Kelley, 136 A.3d 1007, 1013 (Pa. Super. 2016) (citation

omitted).

      The Pennsylvania Rules of Criminal Procedure mandate that pleas
      be taken in open court, and require the court to conduct an on-
      the-record colloquy to ascertain whether a defendant is aware of
      his rights and the consequences of his plea. Specifically, the court
      must affirmatively demonstrate the defendant understands: (1)
      the nature of the charges to which he is pleading guilty; (2) the
      factual basis for the plea; (3) his right to trial by jury; (4) the
      presumption of innocence; (5) the permissible ranges of
      sentences and fines possible; and (6) that the court is not bound
      by the terms of the agreement unless the court accepts the
      agreement. This Court will evaluate the adequacy of the plea
      colloquy and the voluntariness of the resulting plea by examining

                                      -6-
J-S24039-20


      the totality of the circumstances surrounding the entry of that
      plea.

Id. (citations omitted); see also Pa.R.Crim.P. 590. “Once the defendant has

entered a guilty plea, it is presumed that he was aware of what he was doing,

and the burden of proving involuntariness is upon him.” Commonwealth v.

Willis, 68 A.3d 997, 1002 (Pa. Super. 2013) (citation and internal quotation

marks omitted). “The law does not require that the defendant be pleased with

the outcome of his decision to enter a plea of guilty: All that is required is that

his decision to plead guilty be knowingly, voluntarily, and intelligently made.”

Id. (citation and brackets omitted). “A person who elects to plead guilty is

bound by the statements he makes in open court while under oath and he

may not later assert grounds for withdrawing the plea which contradict the

statements he made at his plea colloquy.” Commonwealth v. Pier, 182 A.3d

476, 480 (Pa. Super. 2018) (citation omitted).

      The PCRA court determined that Appellant entered his guilty plea

knowingly, voluntarily, and intelligently.

            The record does not support Appellant’s allegation. On the
      date that Appellant pleaded guilty, [the trial court] conducted a
      thorough on-the-record oral colloquy prior to accepting the plea.
      During the colloquy, Appellant stated that he was twenty years
      old and read, wrote, as well as understood the English language.
      Appellant confirmed that he was not taking prescription
      medication, which might prevent him from understanding what
      was occurring. Appellant stated that, other than the terms of the
      negotiations, no other promises were made to him. Appellant
      agreed that no one had threatened or forced him into entering the
      plea. Finally, Appellant declared that he was satisfied with the
      representation of his counsel.



                                       -7-
J-S24039-20


            The signed written guilty plea colloquy is also evidence of
      Appellant’s intent to plead guilty. Appellant stated that he read,
      reviewed, and signed the written guilty plea colloquy of which []
      counsel had explained the meaning. Pursuant to the terms of the
      Commonwealth’s offer, Appellant pleaded guilty to charges, which
      carried a maximum sentence of fifty-two years, including a fine of
      $75,000. However, the Commonwealth recommended [the trial
      court] impose the negotiated sentence of fifteen to thirty years,
      and that the [trial court] order Appellant’s sentence to run
      concurrently with Appellant’s sentence imposed by a court in
      Bucks County.

            Thus, [the trial court’s] oral colloquy and Appellant’s written
      guilty plea colloquy demonstrate that the plea was entered
      knowingly, intelligently, and voluntarily. The [PCRA court’s]
      review of the record revealed no evidence of pressure or coercion
      which would indicate that Appellant’s plea was either involuntarily
      or unknowingly entered. Additionally, Appellant confirmed that he
      understood the terms of the plea and stated that he was satisfied
      with [] counsel’s representation. Appellant is bound by these
      statements and cannot obtain relief on grounds that contradict
      these prior assertions.

PCRA Court Opinion, 12/2/2019, at 6-9 (citations omitted; some capitalization

altered).

      Our review of the record confirms that Appellant completed extensive

guilty plea colloquies, both written and oral, covering all necessary topics for

a valid plea colloquy. N.T., 10/10/2017, at 4-9 (Appellant acknowledging that

he reads, writes, and understands English; had never been treated for any

mental illness; was not under the influence of drugs or alcohol; did not take

any prescription medication that would prevent his understanding; had

completed a written guilty plea colloquy, which he signed after consultation

with counsel; his counsel had explained the written colloquy to him and

Appellant had read and signed it agreeing to plead guilty to the


                                      -8-
J-S24039-20


aforementioned offenses; was advised he was waiving certain rights, including

the right to a jury trial; was advised of the maximum penalties; was advised

of the negotiated recommended sentence and nothing else was promised to

him in exchange for his plea; was not being threatened or forced to enter his

plea; was satisfied with the information and advice from his counsel; and was

certain he understood what it meant to plead guilty); Written Guilty Plea

Colloquy, 10/10/2017, at 1-5 (same); N.T., 10/10/2017, at 9-11 (Appellant

hearing and agreeing to the factual basis of the charges). Accordingly, this

challenge affords Appellant no relief. See Pier, 182 A.3d at 480.

      Appellant’s second issue asks us to determine whether the PCRA court

erred in dismissing without a hearing Appellant’s claim that counsel was

ineffective for causing Appellant to enter an involuntary or unknowing guilty

plea. Appellant’s Brief at 18-20. Specifically, Appellant claims counsel and the

trial court “overpowered” his will and “he entered into the guilty plea without

full autonomy over the choice he made.” Id. at 20. He asserts there was no

reasonable basis for counsel’s alleged inducement and coercion, and failure to

investigate his case or meet with him prior to the hearing. Id. Appellant

argues he suffered actual prejudice because he was coerced into accepting a

guilty plea based on counsel’s lack of due diligence in investigating and

preparing his case, and failing to file pre-trial motions to suppress evidence.

Id.




                                     -9-
J-S24039-20


      “Allegations that counsel misadvised a criminal defendant in the plea

process are properly determined under the ineffectiveness of counsel

subsection of the PCRA [(42 Pa.C.S. § 9543(a)(2)(ii)),] not the subsection

specifically   governing   guilty   pleas   [(42   Pa.C.S.   § 9543(a)(2)(iii))].”

Commonwealth v. Lynch, 820 A.2d 728, 730 n.2 (Pa. Super. 2003). We

observe the following with respect to ineffective-assistance-of-counsel claims.

      The law presumes counsel has rendered effective assistance. In
      general, to prevail on a claim of ineffective assistance of counsel,
      a petitioner must show, by a preponderance of the evidence,
      ineffective assistance of counsel which, in the circumstances of
      the particular case, so undermined the truth-determining process
      that no reliable adjudication of guilt or innocence could have taken
      place.

      The petitioner must demonstrate: (1) the underlying claim has
      arguable merit; (2) counsel lacked a reasonable strategic basis for
      his action or inaction; and (3) but for the errors and omissions of
      counsel, there is a reasonable probability that the outcome of the
      proceedings would have been different. The petitioner bears the
      burden of proving all three prongs of the test.

Commonwealth v. Postie, 200 A.3d 1015, 1022-23 (Pa. Super. 2018) (en

banc) (citations, footnote, and quotation marks omitted). Because Appellant

entered into a guilty plea, we keep in mind that “[i]n the context of a plea, a

claim of ineffectiveness may provide relief only if the alleged ineffectiveness

caused an involuntary or unknowing plea.” Commonwealth v. Orlando, 156

A.3d 1274, 1281 (Pa. Super. 2017) (citation omitted).

      At his guilty plea hearing, Appellant acknowledged he was satisfied with

counsel. The following exchange took place.

      [TRIAL COURT]: I’m holding up your guilty plea agreement. Did
      you read and review this document with your attorney, Mr. Yanks?

                                      - 10 -
J-S24039-20



      [APPELLANT]:      Yes, Your Honor.

      [TRIAL COURT]: Did he explain to you what this means?

      [APPELLANT]:      Yes.

                                      ***

      [TRIAL COURT]: Has anyone threatened you or forced you to
      enter into this plea?

      [APPELLANT]:      No, Your Honor.

      [TRIAL COURT]: Are you satisfied with the information and
      advice you have received from your attorney, Mr. Yanks?

      [APPELLANT]:      Yes, Your Honor.

N.T., 10/10/2017, at 5, 8; see also Written Guilty Plea Colloquy, 10/10/2017,

at 1-5 (Appellant affirming that he was satisfied with the advice and service

he received from counsel, that counsel spent enough time on his case, that

Appellant had enough time to talk with counsel about his case, that counsel

left the final decision to Appellant, and that Appellant decided himself to plead

guilty). As discussed supra, Appellant’s plea was entered knowingly,

voluntarily, and intelligently, and Appellant is bound by the statements he

made in open court while under oath. Pier, 182 A.3d at 480. Accordingly,

Appellant’s contention that counsel’s ineffectiveness caused him to enter an

involuntary or unknowing plea has no merit and Appellant has failed to present

an issue of arguable merit. Because Appellant’s underlying claim is without

merit, we need not continue with the remainder of the ineffective-assistance-

of-counsel analysis. Commonwealth v. Martin, 5 A.3d 177, 183 (Pa. 2010)

                                     - 11 -
J-S24039-20


(“A claim of ineffectiveness will be denied if the petitioner’s evidence fails to

meet any of th[e] three prongs.”). Therefore, the PCRA court did not err in

finding Appellant failed to establish counsel’s ineffectiveness.

      Based on the foregoing, we conclude that the PCRA court did not err in

dismissing Appellant’s PCRA petition without a hearing. Accordingly, we affirm

the order of the PCRA court.

      Order affirmed.

      Judge Stabile joins in this memorandum.

      President Judge Emeritus Bender files a dissenting memorandum.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/29/20




                                     - 12 -